Sprague, J.,
delivered the opinion of the Court, Ceockett, J., Ehodes, C. J., and Temple, J., concurring :
The facts stated in plaintiff’s complaint do not constitute a cause of action at law, nor do they present a proper *153ground for equitable relief. There i§ no pretense that plaintiff has a right to recover upon the covenants of the deeds of defendant’s intestate, nor are any facts stated upon which a Court of equity could grant the relief prayed for, or any relief whatever, as against Hugh O’Donnell, if living, or the defendant, as administrator of his estate.
Judgment affirmed,
Wallace, J., having been of counsel, did not participate in the decision.